FILED
                                                                      United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                       Tenth Circuit

                               FOR THE TENTH CIRCUIT                          April 16, 2020
                           _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 ANTONE LAMANDINGO KNOX,

          Petitioner - Appellant,

 v.                                                          No. 20-7005
                                                (D.C. No. 6:19-CV-00096-RAW-KEW)
 TOMMY SHARP, Interim Warden,                                (E.D. Okla.)

          Respondent - Appellee.
                         _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY *
                      _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Antone Knox, an Oklahoma prisoner proceeding pro se,1 seeks a certificate of

appealability (COA) to appeal the district court’s order denying his 28 U.S.C. § 2241

petition. For the reasons explained below, we deny his request and dismiss this

matter.

      Knox has been an inmate in the Oklahoma prison system since 2002. He

asserts that in that time, he has periodically applied for and been denied parole. In

February 2019, he filed a § 2241 petition in the Western District of Oklahoma.


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. But it may be cited for its persuasive value.
See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         We liberally construe Knox’s pro se filings. But we neither act as his
advocate nor excuse his failure to follow procedural rules. See Yang v. Archuleta, 525
F.3d 925, 927 n.1 (10th Cir. 2008).
Construed liberally, Knox’s petition claimed that (1) the parole board violated his

First Amendment rights, including his right to access the courts, and his Fourteenth

Amendment right to due process by refusing to provide him with the record of his

parole denials and transcripts, (2) the retroactive application of Oklahoma’s Truth in

Sentencing Act and other parole procedures to his sentence violated the Ex Post

Facto clause, and (3) he was wrongfully denied parole in violation of his due-process

rights.

          Shortly after Knox filed his petition, a magistrate judge in the Western District

of Oklahoma recommended that the district court transfer Knox’s petition to the

Eastern District of Oklahoma because § 2241 petitions “must be filed in the district

where the prisoner is confined” and Knox is confined in the Eastern District of

Oklahoma. Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Over Knox’s

objections, the district court transferred the case.

          The respondent then filed a motion to dismiss, arguing that Knox failed to

state a claim and, alternatively, that Knox impermissibly split his claims by raising

substantially similar issues in two previous habeas petitions. The district court

granted the motion to dismiss, agreeing that Knox failed to state a claim.

Specifically, the district court noted that Knox’s “petition is difficult to read and

understand” and determined that Knox had “presented no arguments, authorities, or

specifics showing how he is in custody in violation of the Constitution or the laws or

treaties of the United States” or “how his sentence is being executed in an

unconstitutional manner.” R. 85–86. The district court also concluded that a request

                                              2
for “parole records is not appropriate in a habeas petition” and that, regardless,

respondent “is not the custodian of those records.” Id. at 86. Finally, the district court

denied Knox a COA.

      Knox now asks us to issue a COA so he can appeal the district court’s order.

See 28 U.S.C. § 2253(c)(1)(A); Montez v. McKinna, 208 F.3d 862, 869 (10th Cir.

2000) (applying § 2253(c)(1)(A)’s COA requirement to § 2241 petitions). As the

district court determined that Knox’s petition stated no constitutional claims, we may

grant a COA only if Knox “demonstrate[s] that reasonable jurists would find the

district court’s assessment of [his] constitutional claims debatable or wrong.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

      In attempting to make such a demonstration, Knox first argues that the district

court incorrectly concluded that the respondent need not provide his parole records

because the respondent is not the custodian of those records. He notes that “the

proper respondent in a habeas petition is the petitioner’s custodian” and explains that

he “ha[d] no choice [but] to name the warden.” Aplt. Br. 6 (first quoting Harris v.

Champion, 51 F.3d 901, 906 (10th Cir. 1995), superseded on other grounds by

statute, Fed. Courts Improvement Act of 1996, Pub. L. No. 104-317, 110 Stat. 3847

(1996)). Knox also contends that the respondent’s attorney had the “authority” and

“power to obtain” his records. Id. at 4. But even if these statements are true, Knox

does not address the district court’s reason for denying his records-request claim: that

a § 2241 petition is not an appropriate mechanism to request documents because

“[h]abeas corpus review is available under § 2241 if one is ‘in custody in violation of

                                            3
the Constitution or laws or treaties of the United States’” and a denial of a records

request, even if improper, does not meet that standard. McIntosh v. U.S. Parole

Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (quoting § 2241(c)(3)). Thus, we

decline to issue Knox a COA on this basis.

      Knox next reasserts his contention that he has been illegally denied parole,

impliedly arguing that reasonable jurists could debate the district court’s

determination on this constitutional claim because the district court ignored this

argument. It is true, as Knox points out, that “a state parole statute can create a

liberty interest when the statute’s language and structure sufficiently limits the

discretion of a parole board.” Boutwell v. Keating, 399 F.3d 1203, 1213 (10th Cir.

2005). But even if we were to assume that the Oklahoma parole statute creates a

liberty interest, Knox did not explain to the district court and does not explain to us

how any of his parole denials violate his due-process rights with respect to that

liberty interest. For example, he states that he is illegally being held in a supermax

prison, which he explains impacts his eligibility for parole, but he does not explain

how his placement in a supermax prison is illegal.2 We therefore decline to issue a

COA on this basis.




      2
         In a similar vein, Knox argues due process requires parole authorities to
“fu[r]nish to the prisoner a statement of its reasons for denial of parole.” Aplt. Br. 15
(quoting Vann v. Angelone, 73 F.3d 519, 522 (4th Cir. 1996)). But in doing so, Knox
relies on a case interpreting the Virginia parole statute. We have found no similar
requirement in Oklahoma law requiring the parole board to give reasons for its
decisions.
                                            4
      Knox further argues that we should grant him a COA because of misconduct

and procedural irregularities that occurred in the district court. For example, Knox

alleged that the district court was biased and that the district-court judge should have

recused himself. But his accusations are nothing more than bare conclusions, and he

fails to detail any of the conduct underlying his allegations. Knox also contends that

the district court should have granted him discovery and a hearing. But these

contentions amount to further requests for his parole records. And, as noted above, a

§ 2241 petition is not an appropriate vehicle for requesting records.

      Accordingly, reasonable jurists could not “find the district court’s assessment

of [Knox’s] constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. We

therefore deny Knox’s request for a COA and dismiss this matter.




                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           5